              Case 1:20-cv-01207-SAB Document 15 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LUISA ALVAREZ,                                   Case No. 1:20-cv-01207-SAB

12                   Plaintiff,                       AMENDED ORDER DISCHARGING ORDER
                                                      TO SHOW CAUSE AND ADVISING
13           v.                                       PARITES OF STAY OF ACTION PURSUANT
                                                      TO GENERAL ORDER 615
14   COMMISSIONER OF SOCIAL
     SECURITY,                                        (ECF Nos. 10, 12)
15
                     Defendant.
16

17

18          Luisa Alvarez (“Plaintiff”) filed this action seeking judicial review of a final decision of

19 the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application
20 for disability benefits pursuant to the Social Security Act. On October 23, 2020, an order issued

21 requiring Plaintiff to show cause why sanctions should not issue for the failure to serve the

22 summons and complaint in compliance with a September 30, 2020 order directing that service be

23 effected. On October 27, 2020, a response to the order to show cause and a proof of service were

24 filed.   However, upon review of the document that was docketed as a summons returned

25 executed, it is not a return of the executed summons but a notice that the service documents were

26 forwarded to the United States Marshal for service. This amended order issues to advise the
27 parties that the action will be stayed once service is effected.

28          Based on the response, the order to show cause shall be discharged.


                                                      1
              Case 1:20-cv-01207-SAB Document 15 Filed 10/29/20 Page 2 of 2


 1          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

 2 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

 3 Appellate Hearings Operations and may resume preparation of a certified copy of the

 4 administrative record.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6 1.       The order to show cause, filed October 23, 2020 is DISCHARGED; and

 7 2.       The parties are NOTIFIED that pursuant to General Order Number 615, this action will

 8 be stayed upon service of the summons and complaint and the stay will be automatically

 9 lifted when the Commissioner files the certified copy of the administrative record. See E.D. Cal.

10 G.O. No. 615, ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of

11 stay in a specific case).

12
     IT IS SO ORDERED.
13

14 Dated:      October 28, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
